Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment filed on August 6, 2021. Claims 1-2, 5-7, and 10-16 are currently pending consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Benson on September 2, 2021.

The application has been amended as follows: 

Claim 1 (Currently Amended):  A method for securing data obtained from a vehicle, the method comprising the steps of:
	a) generating a predefined criterion set of instructions to define signals, events, or conditions that will cause data to be monitored, detected and/or transmitted from a vehicle;
	b) generating a unique identifier corresponding to the vehicle;
	c) monitoring of onboard diagnostic systems;
	d) receiving telematics data signals from an onboard diagnostic system of a vehicle, or at least one subsystem, data sensor or component thereof;
	e) retrieving vehicle mileage and other data or information according to the predefined criterion set of instructions; 
	f) combining and encrypted the generated unique identifier with the retrieved data and the received telematics data signals; 
	g) storing encrypted data and/or a cryptographic hash thereof in a local machine readable storage medium located onboard the vehicle;
	h) automatically transmitting the encrypted data to a cloud network server using a Communication Module according to the predefined criterion set of instructions for the entry in a blockchain distributed ledger 
	i) validating the encrypted data transmissions;
	j) incorporating a valid transmission into the blockchain distributed ledger 
	
	k) creating, operating or executing a smart contract following the transmission of the telematics data to the blockchain distributed ledger; 
	wherein the operation of the smart contract may cause the communication device to:
		decrypt the encrypted telematics data and related information corresponding to the vehicle from the blockchain distributed ledger;
		generate a human-readable or machine-readable derivative of the telematics data and related information, in whole or in part; and 
		transmit the derivative to a party designated in the smart contract; 
	wherein the operation of the smart contract may additionally cause a communication device and/or machine-readable storage medium to cause an automatic override process to modify the state of a component on a vehicle to correspond with information stored on the blockchain distributed ledger.

Claim 2 (Currently Amended):  The method of claim 1, wherein the data signals include one or more of telematics data, CAN data, EDR data, ECU data, avionic data, and OBD data.


Claim 6 (Currently Amended):  The method of claim 1, wherein the cloud network server includes one of a 


Claim 10 (Currently Amended):  An electronic device comprising: 
	a microcontroller;
	
	a processor; and 
	a memory to store a software program, wherein the software program, when executed by the processor, causes the processor to perform the method of claim 1. 

Claim 11 (Canceled)

Claim 12 (Currently Amended):  The wherein the software program is configured to additionally function as a blockchain wallet. 

Claim 13 (Currently Amended):  The electronic device of claim 10, wherein the software program may participate in a consensus protocol to perform validation in the method of claim 1.

Claim 14 (Canceled)
Claim 15 (Canceled)
Claim 16 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The application is allowed as the newly amended independent claim 1 is not disclosed by the prior art.  Specifically, the cited prior art does not disclose the combination of: 
	generating a unique identifier corresponding to a vehicle, receiving telematic data signals from an onboard diagnostic system of a vehicle, retrieving vehicle mileage, encrypting the generated unique identifier, automatically transmitting the data to a cloud network server, and after validating the encrypted transmission, incorporating the transmission into a distributed blockchain ledger and
	creating, operating or executing a smart contract following the transmission of the telematics data to the blockchain distributed ledger; 
	wherein the operation of the smart contract may cause the communication device to:
		decrypt the encrypted telematics data and related information corresponding to the vehicle from the blockchain distributed ledger;
		generate a human-readable or machine-readable derivative of the telematics data and related information, in whole or in part; and 
		transmit the derivative to a party designed in the smart contract; 
	wherein the operation of the smart contract may additionally cause a communication device and/or machine-readable storage medium to cause an automatic override process to modify the state of a component on a vehicle to correspond with information stored on the blockchain distributed ledger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
09/15/2021Primary Examiner, Art Unit 3649